Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the above named appeals for reappraisement consists of wool wearing apparel exported from Italy during 1961.
IT IS FURTHER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised unit invoice value less the addition for packing which was already included in said invoice unit values; that these articles are not on the final list of merchandise (T.D. 54521) from which the operation of the Customs Simplification Act of 1956 was withheld.
IT IS FURTHER STIPULATED AND AGREED that these appeals to re-appraisement be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value for the merchandise covered by these appeals was the appraised unit invoice value, less the addition for packing which was already included in said unit invoice values.
Judgment will be entered accordingly.